Name: COMMISSION REGULATION (EEC) No 1203/93 of 17 May 1993 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and for the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: marketing;  plant product;  food technology
 Date Published: nan

 No L 122/32 Official Journal of the European Communities 18 . 5. 93 COMMISSION REGULATION (EEC) No 1203/93 of 17 May 1993 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and for the marketing of products processed from lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC). No 1 1 99/90 (2), and in particular Article 3 thereof, Whereas, as the production and processing year for lemons extends from 1 June of one year to 31 May of the following year, four processing contracts a year should be successively concluded so as to improve the planning of the said year, it being stated that for each period there must be a corresponding contract ; Whereas the experience gained in managing the scheme introduced by Commission Regulation (EEC) No 1 562/85 (3), as last amended by Regulation (EEC) No 2643/91 (4), makes it necessary to improve the provi ­ sions applying to monitoring ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1 . In Article 7, (a) the fifth indent of paragraph 1 is replaced by the following : 'Before 20 May, 20 August, 20 November and 20 February in the case of lemons which must be delivered to the industry during the periods :  1 June to 31 August,  1 September to 30 November,  1 December to 28/29 February,  1 March to 31 May respectively.'; (b) point (e) in the first subparagraph of paragraph 2 is replaced by the following : '(e) 15 July, 15 October, 15 January, 15 April in the case of lemons depending on which of the periods referred to in the fifth indent of para ­ graph 1 is involved' ; (c) the following paragraph 4 is hereby added : '4. The processor may pay the producer for the raw material only by bank or postal transfer.' 2. The following point (d) is added to Article 13 (2): '(d) a copy of the transfer referred to in Article 7 (4).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1993/94 produc ­ tion and processing year. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 125, 19 . 5. 1977, p. 3 . (2) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 152, 11 . 6. 1985, p . 5. 0 OJ No L 247, 5. 9 . 1991 , p. 21 .